Citation Nr: 0605594	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for a left fibula fracture, status post open 
reduction and internal fixation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel





INTRODUCTION

The veteran had active service from June 1988 to November 
1988, January 1994 to April 1994, and October 1998 to October 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran does not have a moderate knee or ankle 
disability.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for a left fibula fracture, status post open 
reduction and internal fixation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected left leg disability, currently 
evaluated as 10 percent disabling.  He is currently assigned 
a 10 percent rating under Diagnostic Code (DC) 5262, 
impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  
Under DC 5262, a 10 percent rating is warranted for malunion 
of the tibia and fibula with slight knee or ankle disability.  
A 20 percent rating is warranted for malunion of the tibia 
and fibula with moderate knee or ankle disability.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  The Board notes that there is no evidence of ankylosis 
of the ankle to warrant application of DC 5270 and no 
limitation of motion of the ankle to warrant application of 
DC 5271.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by 
explanation and evidence).  

During an August 2005 VA fractures and bone disease 
examination, the veteran reported occasional discomfort at 
the distal lateral leg, where the open reduction and internal 
fixation was performed in 2001.  The veteran reported mild, 
occasional discomfort.  The veteran was not taking any pain 
medication for his leg disability at the time of the August 
2005 VA examination.  The examiner described the veteran's 
flare-ups as very mild and stated that the veteran suffered 
no functional impairment due to his disability, during flare-
ups or otherwise.  The examiner found no deformation, 
angulation, false motion, shortening, or intra-articular 
involvement.  The examiner also found there was no malunion, 
nonunion, loose motion, or false joint.  The veteran did not 
have ankylosis of the ankle.  The veteran's anterior 
posterior drawer test was negative for his left ankle.  The 
veteran experienced no tenderness to palpitation and was able 
to walk normally.  In his left ankle, his dorsiflexion was 10 
degrees and his plantar flexion was 45 degrees, without pain 
upon motion.  The examiner noted that the veteran was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use during the examination.  

In a June 2003 VA joints examination, the veteran reported no 
pain in his left leg or ankle except when playing basketball, 
when he experienced mild swelling and pain in his left ankle.  
He had not been to the emergency room or the hospital due to 
his left leg disability.  The examiner noted that the veteran 
was working full time as a security officer in a private 
company.  The veteran stated he was able to run.  His range 
of motion in his left ankle was the same as his August 2005 
VA examination.  The veteran did not experience pain on 
motion, and suffered no additional functional impairment due 
to pain, fatigue, weakness or lack of endurance following 
repetitive use.  

During a primary care follow-up at the San Juan VA Medical 
Center (VAMC), in June 2001, the veteran's musculoskeletal 
system was noted to be normal, with range of motion intact, 
adequate muscle tone, and no deformities.  Similar 
observations were made at follow-ups at the VAMC in August 
2002 and January 2003.  

The veteran attended VA physical therapy treatment sessions 
from November 2001 to December 2001.  During his physical 
therapy sessions, the veteran reported pain and limitation of 
motion, but the records of his treatment show that his pain 
decreased and his range of motion improved as he recovered 
from the fibula fracture.  

The medical reports and the facts cited above provide 
negative evidence against this claim.  The Board finds that 
the medical reports are entitled to great probative weight.  
Reviewing the evidence, the Board also finds that the overall 
disability picture for the veteran's left leg disability does 
not more closely approximate a 20 percent evaluation because 
his disability is not moderate.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2002 and May 2005, as well as information 
provided in the August 2002 statement of the case (SOC) and 
October 2003 and September 2005 supplemental statements of 
the case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  

In addition, the August 2002 SOC, October 2003 SSOC, and 
September 2005 SSOC include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the February 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the May 2005 VCAA letter did make 
the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
January 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examination records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



ORDER

An initial disability rating greater than 10 percent for a 
left fibula fracture, status post open reduction internal 
fixation is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


